Citation Nr: 0630529	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disability characterized by major depression and 
mood disorder, to include as secondary to service-connected 
tension headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1978 until 
February 1979, from January 1991 until March 1991, and from 
July 1991 until October 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2001, January 2003 and December 2004 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.

In correspondence received in February 2002, the veteran 
expressed his desire for a hearing with respect to his 
headache, PTSD and undiagnosed illness claims.  However, he 
then withdrew his request for a hearing in a communication 
dated later in February 2002.

The issues of entitlement to an increased rating for tension 
headaches and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
chest pain is attributed to a known clinical diagnosis and is 
not causally related to active service.

2.  The competent evidence demonstrates that the veteran's 
shortness of breath is attributed to a known clinical 
diagnosis and is not causally related to active service.

3.  The competent evidence demonstrates that the veteran's 
memory loss is attributed to a known clinical diagnosis and 
is not causally related to active service.

4.  The competent evidence demonstrates that the veteran's 
sleep disorder is attributed to a known clinical diagnosis 
and is not causally related to active service.

5.  The competent evidence does not show that the veteran's 
acquired psychiatric disability characterized by major 
depression and mood disorder is causally related to active 
service or to his service-connected tension headaches.

6.  The competent evidence does not verify any claimed in-
service stressor.

7.  The competent evidence does not demonstrate a valid 
diagnosis of PTSD.
 

CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309, 3.317 (2005).

2.  A disability manifested by shortness of breath was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.317 (2005).

3.  A disability manifested by memory loss was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309, 3.317 (2005).

4.  A disability manifested by sleep disturbance was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.317 (2005).

5.  An acquired psychiatric disability characterized by major 
depression and mood disorder was not proximately due to a 
service connected disability, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2005).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2001, September 2001, August 2004, September 2005 and 
February 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Such notice did not inform the veteran 
as to the laws pertaining to disability evaluations or 
effective dates.  However, the instant decision denies the 
veteran's service connection claims, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims file are reports of VA post service treatment and 
examination.  Furthermore, a disability determination of the 
Social Security Administration, with associated medical 
records, is affiliated with the claims file.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I-IV.  Service connection- chest pain, shortness of breath, 
memory loss, and sleep disorder, to include as due to an 
undiagnosed illness.

The veteran is claiming entitlement to service connection for 
disabilities manifested by chest pain, shortness of breath, 
memory loss, and sleep disturbance.  In correspondence dated 
in February 2001 and April 2001, he contended that such 
disabilities arose due to an undiagnosed illness incurred 
during his active duty in the Persian Gulf.  For this reason, 
the Board will first consider whether a grant of presumptive 
service connection under 38 C.F.R. § 3.317 is possible here.  

A Persian Gulf veteran shall be service-connected for 
objective indications of a qualifying chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such he is a Persian Gulf Veteran.  See 38 C.F.R. 
§ 3.317(d)(1).  Thus, the central question for consideration 
under 38 C.F.R. § 3.317 is whether the evidence demonstrates 
a qualifying chronic disability.  Additionally, 38 C.F.R. 
§ 3.317 provides that such qualifying disability must become 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4).

In the present case, VA outpatient treatment and 
hospitalization records dated from 2001 to 2006 reflect 
numerous complaints of chest pain and shortness of breath.  
Additionally, pulmonary function testing in November 2001 
revealed moderate obstructive defect.  It is observed that 
the veteran denied chest pain and shortness of breath on some 
occasions, and it is further noted that chest x-rays taken in 
May 2001 showed no acute pulmonary infiltrate or other 
abnormality.  However, the overall evidence shows complaints 
and treatment for chest pain and shortness of breath over a 
period exceeding 6 months, with no indication that such 
conditions have resolved.

Regarding the veteran's memory claim, while an October 2001 
Persian Gulf examination showed no difficulty with recall, VA 
psychiatric examination in October 2001 revealed deficient 
short term memory.  Furthermore, VA examination in March 2006 
indicated that the veteran's recent memory was erratic.  For 
example, he was able to recall only one of three items, with 
two confabulations, after five minutes with an intervening 
task.   Thus, the evidence shows findings of memory deficit 
spanning a period of greater than 6 months.

With respect to sleep disturbance, at his October 2001 VA 
examination, the veteran reported fitful sleep.  He awoke 
several times during the night, sleeping approximately three 
to four hours per night.  He stated that he had experienced 
sleep difficulties for several years. Sleep disturbance was 
also consistently reflected throughout the VA treatment 
records from 2001 to 2006.  Therefore, the evidence 
demonstrates sleep disturbance spanning a period of greater 
than 6 months.

In sum, the evidence of record reveals chest pain, shortness 
of breath, memory loss, and sleep disturbance for a period 
exceeding 6 months.  As such, the chronicity requirement 
under 38 C.F.R. § 3.317 has been satisfied.  Nevertheless, a 
grant of presumptive service connection for an undiagnosed 
illness is not appropriate here.  Indeed, the symptoms of 
chest pain, shortness of breath, memory loss, and sleep 
disturbance do not constitute a qualifying chronic disability 
here because they have been attributed to known clinical 
diagnoses, as will be explained below.

It is observed that the veteran has received extensive VA 
treatment for psychiatric problems, both on an inpatient and 
outpatient basis.  A review of the VA records from 2000 to 
2006 reveal diagnoses including PTSD, major depression, 
personality disorder, psychosis, polysubstance abuse, 
depression, and paranoid-schizophrenia.  Moreover, a VA 
examiner in October 2001 stated his opinion that the 
veteran's complaints of chest pain, shortness of breath and 
sleep disturbance were due to anxiety associated with the 
veteran's psychiatric diagnoses.  Moreover, it appeared to 
the VA examiner that any memory loss experienced by the 
veteran as likely as not arose due to lack of sleep, which 
was caused by the veteran's anxiety and depression.  He also 
commented that the veteran's cognitive deficits were likely 
consistent with a long history of drug and alcohol use.  

Based on the above, it is determined that the veteran's chest 
pain, shortness of breath, memory loss, and sleep disturbance 
all have a known etiology.  For this reason, it cannot be 
concluded that such disabilities are due to an undiagnosed 
illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 do 
not entitle the veteran to a grant of presumptive service 
connection for an undiagnosed illness.  

Having ruled out presumptive service connection, the Board 
will now consider whether the veteran is entitled to direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  As already discussed, the 
evidence of record demonstrates current disabilities 
manifested by chest pain, shortness of breath, memory deficit 
and sleep disturbance.  As such, the first element of a 
direct service-connection claim has been satisfied.  However, 
the remaining elements have not been met, as will be 
explained below.  

The service medical records for the veteran's three tours of 
military duty do not reveal any treatment for chest pain, 
shortness of breath, memory deficit or sleep disturbance.  It 
is noted that a January 1979 report of medical history 
indicated complaints of pain or pressure in the chest.  
However, physical examination at that time was normal.  
Subsequent in-service examinations in June 1984, January 
1991, March 1991 and October 1991 all revealed normal 
findings, with no chest complaints noted in accompanying 
reports of medical history.  Such examinations also showed 
normal respiratory and neurologic findings and the veteran 
consistently denied shortness of breath, frequent trouble 
sleeping and loss of memory throughout the reports of medical 
history.   

For the reasons stated above, the service medical records 
fail to demonstrate that disabilities manifested by chest 
pain, shortness of breath, memory loss or sleep disturbance 
were incurred during any period of active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current chest pain, shortness of breath, 
memory loss or sleep disturbance are causally related to 
active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate 
complaints or treatment for chest pain, shortness of breath, 
memory loss or sleep disturbance until at least 2001, a 
decade following the veteran's discharge from his final tour 
of active duty.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent 
evidence of record attributes such disabilities to any period 
of active service.  Again, the VA examiner at the veteran's 
Persian Gulf evaluation in October 2001 believed that the 
veteran's chest pain, shortness of breath, memory loss and 
sleep impairment were associated with his nonservice-
connected psychiatric disabilities.  Furthermore, a VA 
examiner in March 2006 also noted that the veteran's 
cognitive defects were likely consistent with a long history 
of drug and alcohol use.  

The veteran himself asserts that his chest pain, shortness of 
breath, memory loss or sleep disturbance are attributable to 
his active duty, particularly to his tour in the Persian 
Gulf.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, it has not been shown that the veteran's 
current chest pain, shortness of breath, memory loss or sleep 
disturbance are the result of an undiagnosed illness.  
Moreover, the competent evidence does not causally relate 
such disabilities to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Service connection- acquired psychiatric disability, to 
include as secondary to service-connected tension headaches.

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability characterized by major 
depression and mood disorder, with psychotic features.  

The Board notes that under 38 C.F.R. § 3.309(a), psychoses 
are regarded as a chronic disease.  The evidence of record 
includes a January 2002 VA record showing an impression of 
psychosis.  Additionally, a diagnosis of indicates a 
"cocaine induced psychotic disorder," was rendered upon VA 
psychiatric examination in October 2001.  Under 38 C.F.R. 
§ 3.384, as in effect August 28, 2006, "substance-induced 
psychotic disorders are considered to be psychoses within the 
meaning of 38 C.F.R. § 3.309(a).  For these reasons, 
presumptive service connection for a chronic disease is for 
application here.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
substance-induced psychosis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted during active duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In the present case, the 
evidence reveals extensive treatment and numerous 
hospitalizations for psychiatric problems from 2000 to the 
present.  A review of such records reveals diagnoses 
including PTSD, major depression, personality disorder, 
psychosis, polysubstance abuse, depression, and paranoid-
schizophrenia.  As already indicated, VA examination in 
October 2001 showed an assessment of cocaine induced 
psychotic disorder.  Moreover, a March 2006 VA examination 
indicates a diagnosis of mood disorder, not otherwise 
specified, with psychotic features.  Thus, a current 
disability has been established and the first element of a 
direct service-connection claim has been satisfied.  However, 
the remaining elements have not been met, as will be 
explained below.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether an acquired psychiatric disability existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  The veteran's enlistment examinations for 
each period of active duty revealed normal psychiatric 
findings.  The veteran denied sleeping problems, depression, 
excessive worry, memory deficit or nervous trouble of any 
sort in a report of medical history completed on those 
occasions.  

Because the veteran's entrance examinations did not show any 
psychiatric disability, the presumption of soundness is 
triggered.  Moreover, in the present case, the claims file 
does not contain clear and ummistakable evidence to rebut 
such presumption.  In this regard, it is acknowledged that 
the March 2006 VA examination report indicated that the 
veteran had been the victim of sexual abuse while growing up, 
and that his heavy drug and alcohol use began as a teenager.  
However, that examiner did not state that the current 
diagnoses preexisted service and there is otherwise no 
showing that any psychiatric diagnosis was established prior 
to entry into any period of active service.  As such, the 
presumption of soundness remains intact.  Therefore, the 
appropriate inquiry is whether an acquired psychiatric 
disability was incurred, rather than aggravated, during any 
period of active duty.  
 
As to the question of in-service incurrence, the service 
medical records for the veteran's three tours of military 
duty do not reveal any complaints or treatment for a 
psychiatric disability.  Indeed, physical examinations in 
January 1979, June 1984, January 1991, March 1991 and October 
1991 all revealed normal findings.  Moreover, the veteran 
denied depression and nervous trouble in reports of medical 
history completed in conjunction with such examinations.  
Thus, the service medical records fail to demonstrate that 
any psychiatric disability was incurred during any period of 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current psychiatric 
disability is causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence does not demonstrate 
complaints or treatment for psychiatric problems until 2000, 
almost a decade following the veteran's discharge from his 
final tour of active duty.  In the absence of demonstration 
of continuity of symptomatology, this is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no 
competent evidence of record attributes such disabilities to 
any period of active service.  Indeed, a VA examiner in March 
2006 opined that the current psychiatric disability was not 
related to active service.  Because this opinion was offered 
following a review of the claims file and after an objective 
evaluation of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The veteran himself contends that his 
current psychiatric disability is attributable to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Finally, the veteran has contended that his current 
psychiatric disability is secondary to his service-connected 
tension headaches.  In this regard, service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disability.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).  

The evidence does not demonstrate that the veteran's current 
psychiatric disability is proximately due to or the result of 
the veteran's service-connected tension headaches.  In fact, 
the VA examiner in March 2006 specifically opined that the 
veteran's psychiatric problems were not secondary to his 
headaches.  Because the VA examiner offered his opinion 
following a review of the claims file, and following a 
comprehensive physical examination of the veteran, his 
conclusions are found to be highly probative.  Moreover, no 
other competent evidence of record refutes his findings.  

In conclusion, the evidence fails to show that the veteran's 
currently diagnosed psychiatric disability was causally 
related to active service or was proximately due to or the 
result of his service-connected tension headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

VI.  Service connection- PTSD.

The veteran is claiming entitlement to service connection for 
PTSD.  In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran discussed his in-service stressors at an October 
2001 VA psychiatric examination.  At that time, he stated 
that he had been exposed to SCUD missiles and small arms fire 
while in service.  He also stated that his unit had to hold 
an area around a building to keep the enemy from getting 
through.  Upon subsequent VA examination in March 2006, the 
veteran again discussed the SCUD missile attack, which killed 
many people.  It was his job to try and help those who were 
injured.

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, the 
veteran's DD-214 does not reveal any awards or decorations 
indicative of combat.  The DD-214 does reveal a military 
occupational specialty (MOS) of "combat engineer."  While 
it is reasonable to assume from such MOS that the veteran was 
in the area of combat, it is not dispositive as to whether 
the veteran engaged in combat with the enemy.  Indeed, it 
does not appear that the claimed stressor of assisting 
individuals injured in a rocket blast is consistent with the 
circumstances, conditions or hardships of service as a combat 
engineer.  See 38 U.S.C.A. § 1154(b).  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.  The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could consist of service department 
records, the Board finds that there are no service department 
medical or administrative records to establish that the 
claimant was in a plane crash, ship sinking, explosion, rape 
or assault, or had duty on a burn ward or in a graves 
registration unit.  

For the foregoing reasons, the veteran is not deemed to have 
combat status with respect to his claimed stressors.  Without 
a verified stressor, the claim must be denied.

Even if the evidence of record could be favorably construed 
so as to allow for a finding that the veteran engaged in 
combat with the enemy, a grant of service connection would 
still not be possible here.  Indeed, verification of an in-
service stressor does not, by itself, warrant a grant of 
service connection for PTSD.  There must also be a medical 
diagnosis of PTSD that conforms to 38 C.F.R. § 4.125(a), as 
well as a competent opinion that such diagnosis is directly 
attributable to the in-service stressful event.  

In the present case, the evidence of record does not include 
a valid diagnosis of PTSD.  Indeed, the VA examiner in March 
2006 explicitly stated that the veteran did not meet the 
criteria for PTSD.  As that opinion was rendered after a 
review of the claims file and following an objective 
examination of the veteran, it is found to be highly 
probative.  

The Board acknowledges an August 2001 VA outpatient treatment 
report that contains a diagnosis of PTSD.  However, such 
diagnosis is not probative for several reasons.  First, there 
is no indication that such diagnosis conformed to DSM-IV, as 
required under 38 C.F.R. § 4.125(a).  Moreover, the August 
2001 diagnosis further lacks probative value because there is 
no indication that such PTSD is attributable to a verified 
in-service stressor.  In fact, the first evidence of record 
in which the veteran described in-service stressors was an 
October 2001 VA examination report.  Because the August 2001 
diagnosis of PTSD pre-dated the veteran's description of his 
in-service stressors, it logically follows that it could not 
be based on such stressors.  

The Board also acknowledges a diagnosis of "rule out PTSD, 
chronic," noted in a September 2001 VA outpatient treatment 
report.  However, this is not a probative diagnosis of PTSD, 
for the reasons detailed above.  

In sum, the evidence of record fails to establish that the 
veteran engaged in combat with the enemy.  As such, 
verification of his claimed stressors is necessary.  Such 
verification is lacking in the claims file.  Moreover, the 
evidence of record fails to establish a valid diagnosis of 
PTSD that conforms with DSM-IV.  For these reasons, the claim 
of entitlement to service connection for PTSD must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Service connection for chest pain is denied.  

Service connection for shortness of breath is denied. 

Service connection for memory loss is denied.

Service connection for a sleep disorder is denied.

Service connection for an acquired psychiatric disability 
characterized by major depression and mood disorder is 
denied.

Service connection for PTSD is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that 
additional development is required in order to satisfy VA's 
duty to assist with respect to the veteran's claim of 
entitlement to an increased rating for tension headaches.  
Specifically, it is observed that the veteran has reported 
headache symptomatology consistent with the criteria for the 
next-higher 50 percent evaluation for tension headaches under 
Diagnostic Code 8100.  Indeed, in an August 2005 statement, 
he reported that his headaches were progressively worsening.  
He stated that he suffered at least 2 to 3 completely 
prostrating attacks per week.  Furthermore, upon VA 
examination in October 2005, the veteran complained of 
headache flares occurring 3 to 4 times per week, accompanied 
by intense pain.  He stated that some headaches were so 
severe that they caused him to cry.  

The VA examiner in October 2005 expressed an opinion that it 
was at least as likely as not that the veteran's tension 
headaches were "more severe due to left maxillary 
sinusitis."  

In denying the veteran's request for an increased evaluation, 
the RO, in its December 2005 rating decision, stated that the 
increased headache symptoms were temporary.  However, it is 
unclear from the evidence of record whether the symptoms 
associated with the veteran's maxillary sinusitis are 
themselves chronic.  Therefore, the Board finds that 
clarification should be sought regarding the March 2006 VA 
opinion.  

Additionally, because the veteran's claim of entitlement to 
TDIU is inextricably intertwined with the veteran's increased 
rating claim, this issue cannot be adjudicated by the Board 
at present, and must also be REMANDED for consideration 
following action on the veteran's increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA examiner who 
evaluated the veteran in October 2005 
elaborate on his finding that the 
veteran's headaches had become more 
severe due to maxillary sinusitis.  
Specifically, she should state whether it 
is at least as likely as not that the 
increase in severity of headaches is 
chronic, or whether it is a transitory 
symptom of the maxillary sinusitis.  
Moreover, if the increase in severity is 
chronic, the examiner should state, to 
the extent possible, whether the 
objective evidence is consistent with a 
finding of tension headaches manifested 
by very frequent completely prostrating 
and prolonged attacks.  In this vein, it 
would be useful if the examiner could 
state how many minutes a "prolonged 
attack" would last.  Any opinions should 
be supported by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with this inquiry. 

If the VA examiner that evaluated the 
veteran in October 2005 is not available 
for comment, then another comparably 
qualified examiner may respond in her 
place, following a review of the claims 
folder.  In either case, if it is 
determined that additional objective 
examination is necessary in order to 
fully respond to the above queries, then 
such examination should be scheduled.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


